DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 39-58 are present for examination.

Priority
Acknowledgment for priority is made for this application filed on 02/10/2020 and is a continuation of 15/380,560 filed on 12/15/2016 now USPAT 10.557160 which in turn claims priority from US provisional application 62/267,498 filed on 12/15/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 51, 57 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 50, 51, 57 and 58 are rejected because of the recitation " …at least a first selenocysteine position comprising…"
Does this imply a selenocysteine residue at position 1 or does this imply at least one position  in the polypeptide is selenocysteine? For examination purposes the claim will be read as a polypeptide having a selenocysteine at one position of the polypeptide.
Clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims encompass various recombinant tRNA structures  encoded by SEQ ID NO: 18, 19, 20 and 21 (claims 39-45), transgenic bacteria comprising the recombinant tRNA (claims 46-49) where the tRNA structures are described by structure with no associated function. 
Claims 50 and 51 encompass a method of producing a recombinant polypeptide comprising at least a first selenocysteine position comprising: the transgenic bacteria comprising the tRNA variants and an expression cassette encoding the recombinant polypeptide comprising and incubating the bacterial cell under conditions that allow expression of the recombinant polypeptide and isolating the same.
However the specification does not teach how any bacterial species can be transformed with the tRNA variant encoded by SEQ ID NO: 18, 19,  20 or 21. Furthermore the specification does not describe the structure of a corresponding tRNA synthetase (wild-type or orthogonal) that loads the selenocysteine to said tRNAs for incorporating selenocysteine in a protein. 
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 

	Claims 52 and 53 are drawn to recombinant DNA encoding the tRNA and a transgenic cell comprising the recombinant DNA. However the specification does not teach how to make and use a transgenic cell comprising the tRNA. Claim 54 is drawn to a transgenic bacterial cell further comprising a nucleic acid molecule encoding an enzyme for synthesis of selenocysteine. However the claim is so broad that it can contain any enzyme with any structure that is directly or indirectly involved in the synthesis of the non-canonical amino acid, selenocysteine. 
	Claims 55-56 broadly encompass any transgenic bacterial cell or a population of the same that lack an amber codon. However the specification does not teach how to use any bacterial cell comprising a recombinant DNA encoding a tRNA where the bacterial cell or population of cells further lacking an amber codon. 
	Claims 57 and 58 are drawn to a method of producing a recombinant polypeptide comprising at least a first selenocysteine position comprising:(i) obtaining a bacterial cell comprising a recombinant DNA encoding a tRNA and an expression cassette encoding the recombinant polypeptide; (ii) transforming the bacterial cell with the expression cassette; and (iii) incubating the bacterial cell under conditions that allow expression of the recombinant polypeptide  further comprising (iv) isolating the expressed recombinant polypeptide. 
	However the claims encompass a genus of bacterial cells in which the tRNA variant encoded by SEQ ID NO: 18, 19,  20 or 21 can be expressed and a protein comprising selenocysteine can be produced. However the specification does not describe the genus all possible bacterial cells in which a corresponding tRNA synthetase is expressed such that the tRNA synthetase is able to load the tRNA variant with selenocysteine and where said selenocysteine is incorporated in a polypeptide. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116
	An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 
	Therefore at the time of the instant disclosure one of skill in the art would not have been apprised that Applicant was in possession of the genus of bacterial cells or the corresponding tRNA synthetase that functions in any bacterial cell  to produce a polypeptide comprising a selenocysteine. As such the specification lacks written description because one skilled in the art would not recognize that applicants had possession of the genus of bacterial cells in which a corresponding tRNA synthetase that can load the tRNA variant with selenocysteine and where said selenocysteine is incorporated in a polypeptide. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Conclusion: No claims are allowed.


The following are among the closest prior art teachings:
1) US 2014/0154744 A1 now patent US 9,464,288 B2 by Dieter Sol et al.
 Dieter et al teach a non-naturally occurring tRNASec comprising a nucleic acid sequence at least 99% identical to SEQ ID NO: 6-56, an isolated nucleic acid comprising a nucleic acid sequence encoding a non-naturally occurring tRNASec, an expression vector comprising the isolated nucleic acid of (1); (3) a host cell comprising the isolated nucleic acid a method of making a recombinant selenocysteine containing protein by co-expressing a non-naturally occurring tRNASec comprising a nucleic acid sequence. However none of the tRNA variants anticipate the claimed tRNAs and method of using the same.
2)Ross Thyer et al. Evolving tRNASec for Efficient Canonical Incorporation of Selenocysteine. | J. Am. Chem. Soc. 2015, 137, 46−49. However the tRNA variant does not anticipate the claimed tRNAs and method of using the same.
3) WO-2013009868 Soll et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	June 8, 2022